Exhibit 10.18 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this "Amendment") is made this 8th
day of May, 2015 by and between Dean L. Ledger ("Executive") and NanoFlex Power
Corporation (the "Company"). All capitalized terms used in this Amendment and
not otherwise defined in this Amendment shall have the respective meanings
ascribed to them in that certain Employment Agreement dated as of October 22,
2013 (the "Employment Agreement") between the parties.

 

AGREEMENT:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

  1. Modification of Employment Agreement.

 

  1.1 Modification of Base Salary. Section 4.1 of the Employment Agreement,
which had been modified in October 2014, to reduce base salary from $400,000 to
$300,000, shall be further modified effective January 1, 2015 reflect that base
salary for Executive shall be $210,000.

 

  2. Further Agreement as to Base Salary. The parties hereby agree that there
shall be no cost of living increase in the Base Salary.         3.
Miscellaneous. Except as amended pursuant to this Amendment, the Employment
Agreement (including the Schedules and Exhibits thereto) remains in effect in
all respects. The provisions of Section 18 of the Employment Agreement, to the
extent applicable, are hereby incorporated herein by reference.

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Employment Agreement to be executed as of the date first written above.

 

NanoFlex Power Corporation   Executive:         By: /s/ Robert J. Fasnacht   /s/
Dean L. Ledger   Robert J. Fasnacht, Director and EVP   Dean L. Ledger

